DETAILED ACTION
The present application has been made of the record and currently claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Transversal Opening (99).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0063, last line, “spring 2” should be “spring 22”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krannak (U.S. Patent No. 2,070,013).
Claim 1, Krannak discloses:
A grease gun coupler comprising: 
an inner sleeve (see annotated Figs. 2 and 5 below) that defines a longitudinal axis, having proximate and distal ends (see annotated Figs. 2 and 5) and defining an opening (it can be seen that there is an opening at the distal end of the inner sleeve) of the grease gun coupler at the distal end thereof; 
a socket (see annotated Fig. 5) removably mounted to the inner sleeve at the proximate end thereof; 
an outer sleeve (see annotated Fig. 5), having proximate and distal ends (see annotated Fig. 5), that is coaxially mounted about the inner sleeve for relative sliding movement therebetween (compare Figs. 2 and 5 to see relative sliding movement); 

a piston (see annotated Fig. 2) having a distal end that defines a grease fitting head housing (see annotated Fig. 2); 
the piston being mounted in the inner sleeve in a snugly fit manner for slidable movement therein between a first position (see Fig. 2) wherein the piston is completely withdrawn within the inner sleeve to a second position (see Fig. 5), wherein the piston partially extends out of the inner sleeve (see Fig. 5); 
a second biasing member (see annotated Fig. 5) mounted in the inner sleeve between the socket and piston for biasing the piston away from the socket towards its second position; 
and a gripping element (see annotated Fig. 5) having a hollow cylindrical shape (see Fig. 3 where the plurality of gripping elements form a hollow cylindrical shape), proximate and distal ends (see Figs. 2 and 5) and an inwardly projecting rim (see annotated Fig. 2) at the distal end; 
the gripping element being formed by a plurality of sectors (see Fig. 3) mounted to the inner sleeve (see Fig. 4 where a retainer mounts the gripping element to inner sleeve) between the inner and outer sleeves, 
so that the inwardly projecting rim 
i) is forced to partially close the opening of the grease gun coupler by the outer sleeve when the outer sleeve is in its neutral position, thereby locking a grease fitting head pushed in the opening of the grease gun coupler (see Fig. 2), and 
ii) is outwardly movable radially so as to free the opening of the grease gun coupler when the outer sleeve is slid away from its neutral position, thereby allowing the piston to be moved to its second position by the second biasing member (see Fig. 5), and 



    PNG
    media_image1.png
    835
    756
    media_image1.png
    Greyscale



The grease gun coupler as recited in claim 1, wherein a portion of the inner sleeve that is registered with the gripping element includes protrusions (see annotated Fig. 4 below); 
the gripping element including openings (see annotated Fig. 4) that cooperate with the protrusions (see Fig. 4 where the inner sleep protrusions cooperate with the openings via a retainer) to prevent the gripping element from moving axially relative to the inner sleeve (it can be seen in Fig. 4 that the retainer prevents the gripping element from moving axially relative to the inner sleeve).

    PNG
    media_image2.png
    476
    708
    media_image2.png
    Greyscale

	Claim 3, Krannak discloses:
The grease gun coupler as recited in claim 1, wherein the inwardly projecting rim of the gripping element (see annotated Fig. 6) is a first inwardly projecting rim; 
the inner sleeve including an annular groove (see annotated Fig. 4); 
including a second inwardly projecting rim (see annotated Fig. 4; for naming purposes of this rejection, the “spring wire” is being referred to the “rim” as stated in the claims) at the distal end thereof (see annotated Fig. 4 where the second inwardly projecting rim is at the distal end of the inner sleeve) that is inserted in the annular groove of the inner sleeve (see annotated Fig. 4 where the rim is inserted into the groove) so as to prevent the gripping element from moving axially relative to the inner sleeve.
In regards to the second rim, the rim is being interpreted as “any edge, margin, or frame added to or around a central object or area”(see https://www.dictionary.com/browse/rim). 
In addition, it can be seen in Fig. 4 that the “rim” is included with the gripper element to hold the gripping element from moving axially and that the “rim” would not be required if the gripping element was not present.

Claim 4, Krannak discloses:
The grease gun coupler as recited in claim 1, wherein the sectors of the gripping element are individual pieces (see annotated Figs. 3-6 above hereinafter).

	Claim 6, Krannak discloses:
The grease gun coupler as recited in claim 1, wherein the outer sleeve has an inner wall provided with a thinning (see annotated Figs. 2 and 5) at the distal end thereof to facilitate a passage of the gripping element when the outer sleeve is slid away from its neutral position.

	Claim 7, Krannak discloses:


	Claim 8, Krannak discloses:
The grease gun coupler as recited in claim 1, wherein the distal end of the gripping element is rounded (see annotated Fig. 6 where the gripping ring is rounded).

	Claim 9, Krannak discloses:
The grease gun coupler as recited in claim 1, wherein the grease fitting head housing is hemispherical in shape (see Fig. 2).

	Claim 14, Krannak discloses:
The grease gun coupler as recited in claim 1, wherein at least one of the first and second biasing members is a spring (see Fig. 2).

	Claim 15, Krannak discloses:
A grease gun coupler comprising: 
an inner sleeve (see annotated Figs. 2 and 5); 
an outer sleeve (see annotated Figs. 2 and 5) slidably mounted about the inner sleeve; and 
a gripping element (see annotated Figs. 2 and 5) mounted to the inner sleeve between the inner and outer sleeve; the gripping element being in the form of a hollow cylinder (see annotated Fig. 3), made of a plurality of sectors each having an outwardly movable distal end .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krannak as applied to claim 1 above.
In regards to claim 5, Krannak discloses the grease gun coupler as recited in claim 1, wherein the plurality of sectors of the gripping element includes three sectors, but does not disclose four sections.
However, Krannak discloses that a plurality of grooves are formed to receive the gripping element and that the three grooves are shown for illustrative purposes (see page 1, Col. 2, Lines 44-50).

In addition, applicant has not provided the criticality of only using three groove and it appears that a grease coupler with three or four grooves and gripping elements would work equally as well and therefore produce no new or unexpected results.
	

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krannak in view of Boucher et al. (U.S. PGPub. No. 2015/0115601).
	In regards to claim 10, Krannak discloses the grease gun coupler as recited in claim 1, but does not define wherein the non-concave piston (see “piston” in annotated Fig. 2) comprising a seat for the second biasing member.
	However, Boucher discloses a similar device (see Fig. 1) comprising a concave grease fitting head piston (considered as 50 in Fig. 8) wherein the piston has a smaller diameter at a proximate end (see Fig. 8 where the piston has a smaller diameter near element 52) thereof that defines a seat (considered as a “shoulder” and labeled as 62 in Fig. 8) considered as for the second biasing member (see paragraph 0142 where the spring engages the seat).
	It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the non-concave piston of Krannak with the concave piston of Boucher 

	In regards to claim 11, Krannak discloses the grease gun coupler as recited in claim 1,  but does not disclose wherein the non-concave piston includes an annular groove that receives an O-ring.
	However, Boucher discloses a similar device (see Fig. 1) comprising a concave grease fitting head piston (considered as 50 in Fig. 8) includes an annular groove (considered as a “shoulder” and labeled as 62 in Fig. 8) that receives an O-ring (considered as 74 in Fig. 13). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the non-concave piston of Krannak with the concave piston of Boucher because Boucher discloses that the concavity of the piston and the fact that the piston is biased toward any inserted grease fitting ensure a proper seal between the coupler and the grease fitting and that the coupler of the invention provides a good seal with grease fittings of various lengths and sizes (see Col. 4, Lines 3-7). 

	In regards to claim 12, Krannak discloses the grease gun coupler as recited in claim 1, wherein the socket includes a shoulder portion as a mechanical stop for the inner sleeve but it does not disclose the shoulder portion defines a mechanical stop for the outer sleeve when the outer sleeve is moved away from the neutral position towards the socket.

	It would have been obvious to one of ordinary skill in the art before the effective filling date to try using shoulder of the socket of Krannak as a mechanical stop for either the inner sleeve or outer sleeve because Boucher discloses that it is known for the shoulder of the socket to maintain the outer sleeve over the socket (see paragraph 0156, lines 1-6) and there are a finite number of identified and predictable solutions producing no new results and one of ordinary skill in the art would have a reasonable expectation of success. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krannak in view of Fox et al. (U.S. Patent No. 3,788,427).
In regards to claim 13, Krannak discloses The grease gun coupler as recited in claim 1, but does not disclose the socket comprising a transversal opening wherein the socket includes a transversal opening in fluid communication with its central bore to receive a pressure release valve.
However, Fox discloses that a similar device (see Figs. 1-3) comprising a grease gun coupler (considered as 10 in Fig. 1) comprising gripping elements (considered “collet fingers” and shown as 33 in Figs. 2-3) that grip onto the grease head fitting (considered as 40 in Fig. 3) and a relief valve (considered as 71 in Fig. 1) located in the extension tube (considered as 12 in Fig. 1) between the trigger (considered as 13 in Fig. 1) and the grease gun coupler wherein the relief valve is contained within almost all high-pressure grease guns to enable the gun to be removed or disconnected from “frozen” or “no-flow” grease fittings (see Col. 2, Lines 65-67 and Col. 3, Lines 1-16).

In regards to the placement of the relief valve, placing the relief valve either on the tube connected to the socket or the socket itself is simply a difference between a placement of parts and it has been held that claims which read on the prior art except with regard to the position were held unpatentable because shifting the position would not have modified the operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in MPEP 2144.04(VI)(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palm (U.S. Patent No. 2,789,838) discloses a gripping element comprising a first and second rim, inner and outer sleeve, socket, grease fitting, and piston.
Clapp (U.S. Patent No. 2,425,692) discloses a gripping element comprising a first and second rim, inner and outer sleeve, socket, hemispherical grease fitting, and piston.
Sundholm (U.S. Patent No. 2,274,753) discloses a gripping element comprising a first and second rim, inner and outer sleeve, socket, and piston.
Konishi (U.S. Patent No. 9,732,893) discloses a gripping element comprising a first and second rim, inner and outer sleeve, socket, and piston.
Kramer (GB 689027) discloses a gripping element comprising a first and an opening, inner sleeve comprising a projection, outer sleeve, socket, and piston.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679